Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Affidavit
As best understood, the Achten Declaration has stated that thermoforming is a more correct term for the claimed process and that the interpretation of thermoforming should be narrowly construed to encompass a process where materials show thermoplastic behavior.
However, unless “thermoforming” is specially defined in the specification of the application it will be given its broadest reasonable interpretation in light of the specification. The specification does not define thermoforming or limit the bounds of thermoforming, thus it will be interpretated broadly in view of the specification. Additionally, it does not appear that the thermoforming definition given in the Achten Declaration is narrow, but encompasses any process where there is thermoplastic behavior. Where plastic is molded or shaped there would naturally be thermoplastic behavior. 

Response to Arguments
Applicant's arguments filed 1 Sept 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the connotation of thermoforming should be narrowly interpreted.  Unless “thermoforming” is specially defined in the specification of the application it will be given its broadest reasonable interpretation in light of the specification.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18, 19, 20, 21, and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20140020192 A1, hereinafter “Jones”) in view of Davis et al. (US 20180295933 A1, hereinafter “Davis”).

Regarding claim 18, Jones teaches a process for the production of a three-dimensional object (see title), the external area of which comprises at least one area section which is produced by first producing an area section in two-dimensional form by means of an additive manufacturing process on a flat base plate (see Figs. 14-17 and 23), comprising the following steps: 
I) applying at least one hardenable polymer or hardenable reactive resin ([0064] teaches the printing of thermoplastic or thermosetting resins) in flowable form in the form of lines of material onto a flat base plate by means of a layer-by-layer shaping process for the production of a first layer (see Figs. 14-17 and Figs. 34-37); 

III) applying one further layer produced as in step II), where respectively a new layer is applied onto the respective preceding layer (see Figs. 14-17 showing additional layers being printed; see Figs. 34-37 showing multiple layers); 
IV) hardening of the layers ([0070] teaches that  UV light may also be on the printhead to cure the extruded material); 
V) separating the hardened area section from the flat base plate (see Figs. 11 and 13; [0049] teaches that the printing may be done without a release layer); and 
VI) molding the hardened area section to give a three dimensional object by means of deep- draw or thermoforming ([0106] teaches that upper 20 and sockliner 33 may be bonded together through an additional thermoforming step of vacuum forming or thermoforming); where at least one layer is produced via application of at least one hardenable polymer or hardenable reactive resin in flowable form in the form of lines of material onto the respective substrate with respectively a modulus of elasticity in the cured state of > 500 MPa ([0064] teaches the printing of thermoplastic or thermosetting resins; [0060] teaches printing polyurethane, which is identified in claim 24 as a polymer with a modulus of elasticity in the cured state of > 500 MPa; [0081] teaches elasticity between 10 MPa and 4,000 MPa; [0112] teaches .5 MPa to 4,000 MPa). 
	Jones fails to explicitly teach extruding lines of material directly onto a flat base plate. 
	In the same field of endeavor Davis teaches that a shoe material may be extruded directly onto a build plate, holder, table, or conveyer belt ([0098]; see Fig. 22). Davis further teaches that the shoe material may be extruded onto a fabric, shoe upper, midsole, quarter panel, etc ([0016]). 


	Regarding claim 19, Jones teaches a process for the production of a three-dimensional object, the external area of which comprises at least one area section which is produced by first producing an area section in two-dimensional form (see Figs. 14-17) by means of an additive manufacturing (see abstract) process on a flat base plate (tray 90), comprising the following steps: 
i) applying at least one hardenable polymer or hardenable reactive resin ([0064] teaches the printing of thermoplastic or thermosetting resins) with respectively a modulus of elasticity in the cured state of > 500 MPa ([0064] teaches the printing of thermoplastic or thermosetting resins; [0060] teaches printing polyurethane, which is identified in claim 24 as a polymer with a modulus of elasticity in the cured state of > 500 MPa; [0081] teaches elasticity between 10 MPa and 4,000 MPa; [0112] teaches .5 MPa to 150 MPa) in flowable form in the form of lines of material (see Figs. 14-17 and 34-37 showing lines printed) onto a flat base plate (see Figs. 14-17 and 34-37 showing a flat base plate) by means of a layer-by- layer shaping process for the 
ii) hardening of the layer ([0070] teaches that  UV light may also be on the printhead to cure the extruded material; [0111] teaches UV curing of the layers); 
iii) separating the hardened area section from the flat base plate (see Figs. 9, 11, 13; [0049] teaches removal of the layers via various means) ; and 
iv) molding ([0106] teaches that upper 20 and sockliner 33 may be bonded together through an additional thermoforming step of vacuum forming or thermoforming) of the hardened area section by means of deep-draw or thermoforming.
Jones fails to explicitly teach extruding lines of material directly onto a flat base plate. 
	In the same field of endeavor Davis teaches that a shoe material may be extruded directly onto a build plate, holder, table, or conveyer belt ([0098]; see Fig. 22). Davis further teaches that the shoe material may be extruded onto a fabric, shoe upper, midsole, quarter panel, etc ([0016]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the footwear extrusion of Jones with the footwear extrusion of Davis. Jones teaches that a footwear material may be printed on fabric (see for example Figs. 34-37 and [0107]; upper layer 20 is composed of threads 22 as taught in [0074]). Davis also teaches that footwear material may be extruded onto a fabric ([0016]) or directly onto a build plate ([0098]), thus either method may be suitable for its intended purpose. See MPEP 2144.06-07. Further, such methods taught in Davis provide a finite number of identified, predictable solutions. See MPEP 2144.04-2144.05. As such, a person having ordinary skill in the art before the effective filing date would have found such operation as obvious. 



Regarding claim 21, Jones teaches where the lines of material are applied in the form of droplets onto the flat base plate or onto one of the layers that may already be present on the base plate (see Figs. 14-17; [0049] teaches a flat substrate).

Regarding claim 24, Jones teaches characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of > 500 MPa is selected from the group consisting of thermoplastic polyurethane, polycarbonate, polyamide, polyethylene terephthalate, polybutylene terephthalate, cycloolefinic copolyester, polyetheretherketone, polyetheramideketone, polyetherimide, polyimide, poly- propylene, polyethylene, acrylonitrile-butadiene-styrene, polylactate, polymethyl methacrylate, polystyrene, polyvinyl chloride, polyoxymethylene, polyacrylonitrile, polyacrylate, and celluloid ([0064] teaches the printing of thermoplastic or thermosetting resins; [0060] teaches printing polyurethane).

Regarding claims 25 and 26, Jones teaches characterized in that the same hardenable polymer or hardenable reactive resin is used in all of the layers ([0119] teaches that the layers may be different or the same).



Regarding claims 28, 29, and 30, Jones teaches that the printed article may have gradients of elasticity due to variations in material printed from the printhead ([0081]; [0081] also teaches layers of low elasticity in conjunction with layers of high elasticity). 

Regarding claim 31, Jones teaches characterized in that the three- dimensional object is a cellphone shell, a housing, where said item has a 3D profile, packaging or an item of furniture with surface structures, an A, B or C column, a roof module or a dashboard of an automobile, a seat shell, a filter basket, a medical product such as a rigid corset or an orthosis, a protector, a damping element or a lightweight structure with framework structure ([0051] teaches that the printed material may be various articles of clothing, sports equipment, or any woven or non-woven material; under BRI an article of clothing is a “housing”).

Regarding claim 32, Jones teaches where the first layer is applied to an interlay, for example a textile or a foil ([0049] teaches that printed material may be printed on a textile), which transfers the surface shape of the flat base plate to the first layer of a process of the invention, and to which the lines of material of the first layer bond, so that this interlay becomes part of the area section and thus also part of the three- dimensional object (see Fig. 27 and 28).


Jones inherently teaches thermoforming in the shape of relevant body geometry, but alternatively this is obvious in view of Jones. 
Necessarily, an article of clothing should correspond to the relevant geometry of the person that is using it (i.e. a shoe should fit the form of a foot). Even assuming that the article of clothing is printed in small, medium, and large sizes this still requires some sort of measurement of body geometry, some sort of calculation and conversion to send print files to a 3D printer, and then printing the article in accordance with the geometry of the user. Or, in the case of shoes, these structural supports are printed in accordance with the type of structural support required and with the structural characteristics that will withstand the intended use of the shoe. 

Claims 22, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Davis and further in view of Sanders Jr. et al. (US Pat No 5,506,607, hereinafter “Sanders”) and Mulliken (US 20140042657 A1, hereinafter “Mulliken”).

Regarding claim 22, Jones fails to explicitly teaches the discharge temperature of the material from the nozzle in the steps I) to III) is in the range from 80°C to 420°C. 

Further, Mulliken teaches that extruded or deposited material may be extruded at least 100 degrees Celsius ([0032]). Mulliken likewise teaches that the desired operating temperature is a result effective variable based upon the materials that are extruded from the printer ([0032]). 
It would have been obvious to heat the deposited polymer in Jones to an elevated temperature of 80 to 420 degrees Celsius in order to maintain the appropriate jetting temperature during additive manufacturing as both Sanders and Mulliken teach that the heating temperature of the extruded material is dependent upon the material chosen to be extruded. For example, a person having ordinary skill in the art before the effective filing date would understand that too low of a temperature would result in clogging of the nozzle as the material is not in a molten state and too high of a temperature would result in decomposition and charring of the extruded material. 80 to 420 degrees Celsius is an exceptionally large range that may be used to extrude numerous types of materials. 


However, Sanders teaches that a base plate may be heated to approximately 120 degrees during deposition of a modeling composition (col. 13 ll. 40-58). 
It would have been obvious to incorporate the teaching of Sanders into Jones, as Sanders teaches that a heated base plate may be desirable in order to fully melt the modeling composition and allow the droplets to spread evenly over the surface (col. 13 ll. 40-50). Therefore, Jones may have employed a heated base plate in order to ensure proper spreading of material. 

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Davis, Sanders, and Mulliken and further in view of Fry et al. (US 20160096327 A1, hereinafter “Fry”). 

Regarding claim 35, this is combination of the limitations found in claims 22 and 23, and thus the rejection of those claims applies. 
Further, Fry teaches that material that has been liquefied and extruded needs to be maintained within a specific temperature window in order to prevent warpage and relieve internal stresses of the material ([0033]; [0036] teaches the temperature window varies on the type of material used). Further, Fry teaches that a heated build plate may be kept at a temperature in the range of 40 to 300 degrees Celsius. 
Thus, a person having ordinary skill in the art at the time of filing would have found it desirable to maintain the extrudate in a specific temperature window during extrusion and after extrusion in order to prevent warpage and relieve internal stresses. 

Regarding claim 36, Jones and Sanders do not explicitly teach maintaining the base plate temperature is at least 10 C below the discharge temperature of the substance mixtures from the nozzle. 
In the same field of endeavor Fry teaches that extruded material needs to be maintained in precise temperature ranges based upon the material’s melting point ([0033]), relaxation temperature ([0036]), and solidification temperature ([0036]). Fry teaches that keeping the material within a precise temperature window depends on the type of material used ([0036]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the process in Jones with the heated base plate and controlled cooling temperature of Fry. Fry teaches that a material must meet the relaxation temperature in order that the material can be solid enough that fabrication can occur ([0036]), yet the material must cool to a degree that fabrication can continue to occur ([0036]). Thus, maintaining a temperature difference of 10 degrees or more is obvious in light of the teaching in Fry that cooling must occur within a specific temperature window dependent upon the substance ([0036]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PAUL SPIEL/Examiner, Art Unit 1748       
     
                                                                                                                                                                                       /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742